Citation Nr: 1454829	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  12-21 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah



THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for arthritis of the lumbar spine (claimed as a lower back disorder).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Veteran initially submitted a claim for entitlement to service connection for PTSD.  However, the record also reflects evidence of depression.  The Board notes that, particularly with respect to psychiatric disorders, a claim of service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5, 9 (2009).  In light of Clemons, the Board has recharacterized the issue, as reflected on the title page, to include a claim of entitlement to service connection for an acquired psychiatric disorder.

A hearing was held in this matter before the undersigned Veterans Law Judge in December 2012.  A transcript of the hearing is of record.

The issue of entitlement to service connection for arthritis of the lumbar spine (claimed as a lower back condition) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of PTSD in accordance with the DSM-IV diagnostic criteria.

2.  An acquired psychiatric disorder did not manifest in service and is not related to service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.156(a), 3.303, 3.304, 4.125 (2014).

2.  An acquired psychiatric disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

The duty to notify in this case was satisfied by an October 2010 letter sent to the Veteran prior to adjudication by the RO, and by a March 2011 letter notifying him of the RO's rating decision.  The Veteran's PTSD claim was last adjudicated in May 2012, following which the Veteran was notified with a letter and a copy of the decision.  In December 2012, the Veteran elected to have his appeal sent directly to the Board for review.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  Service treatment records, post-service private and VA medical records, and lay statements have been associated with the record and have been reviewed by both the AOJ and the Board in connection with his claim.  Multiple VA psychiatric evaluations have been performed, most recently in December 2012, and therefore, with respect to the PTSD claim on appeal, no additional medical examination is required.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran has not identified any other outstanding records that are pertinent to the issue herein decided.

Finally in this regard, during the December 2012 Board hearing, the undersigned Veterans Law Judge informed the Veteran of the requirements for substantiating a service connection claim and asked questions indicating that it was incumbent upon the Veteran to submit any potentially relevant evidence in his possession in support of his claims.  This action supplemented VA's compliance with the VCAA and, to the extent that 38 C.F.R. § 3.103 was applicable to Board hearings in December 2012, complied with this regulation.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (requiring PTSD diagnoses to conform to the DSM-IV).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, the Veteran avers that he is entitled to service connection for PTSD based on his experiences of traumatic events while serving on the USS Black during the Vietnam War.  Because the most probative evidence, discussed below, establishes that he does not meet the applicable criteria for a diagnosis of PTSD, the Board finds that service connection for PTSD is not warranted.

The Veteran avers that he has symptoms such as anger and jumpiness that are related to his experiences in Vietnam.  During his December 2012 Board hearing, he stated that he had nightmares about being in the Navy, that he had "built up" anxiety, and that he occasionally had thoughts of killing himself.  Letters written by the Veteran during service (and specifically, written while the USS Black was operating off the coast of Vietnam) reflect that he experienced anger issues while on active duty.  In addition, the Veteran's spouse asserted in an April 2010 letter that when the Veteran returned from Vietnam, he was "changed."  She stated that she couldn't touch him to wake him up because he would "come up swinging his fists," and that he was quick to anger and would break things and put holes in the walls.  She also asserted that the Veteran gets jumpy, particularly in crowded social settings.

Service treatment records show that a September 1969 separation examination revealed normal psychiatric findings.  Private, post-service medical records relating to back treatment from February 2003 to October 2009 revealed no psychiatric symptoms.  In December 2009, while receiving treatment for his back, the Veteran was screened for PTSD and depression, with negative results.  In August 2010, he reported having insomnia and situational depression.

In October 2010, the Veteran was evaluated by a private psychologist for psychiatric symptoms.  During the examination, the Veteran stated that these symptoms began in 1999 when his father passed away.  He reported getting angry easily, feeling stressed and overwhelmed, and being very emotional.  He also described being emotionally withdrawn, losing interest in activities, and having trouble sleeping.  The examiner noted that the Veteran's psychiatric symptoms were moderate, constant, and continuous, and that his symptoms affected total daily functioning resulting in the Veteran being socially withdrawn.  With regard to PTSD-specific symptomatology, the examiner noted that there were recurrent recollections of traumatic events in service, recurrent distressing dreams (such as falling off a boat), avoidance of stimuli (i.e., large crowds), and markedly diminished interest or participation in significant activities.  The examiner also noted irritability or outbursts of anger, as well as an exaggerated startle response.  In terms of appearance, the Veteran was well-oriented and his hygiene and behavior were appropriate.  He maintained good eye contact throughout the examination and his affect, mood, and communication were normal.  He did not exhibit panic attacks.  There was no evidence of hallucinations, obsessive-compulsive behavior, or suicidal ideation.

After examining the Veteran and providing an overview of his history, the examiner opined that the Veteran "does not meet the diagnostic criteria of PTSD according to DSM IV because although the claimant describes some symptoms of PTSD, the severity and chronicity of these problems does not cross the threshold to meet the DSM IV criteria for PTSD."  Instead, the examiner noted, the Veteran's symptoms were "best explained by his depression which accelerated after the death of his father and daughter."  (His daughter passed away in 2003.)  In sum, the examiner concluded that the Veteran's symptoms "caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks," while noting that "generally the [Veteran] is functioning satisfactorily with routine behavior, self-care and normal conversation."

In October 2010, the Veteran underwent a VA psychiatric evaluation which also concluded that he did not meet the DSM-IV criteria for a diagnosis of PTSD.  The Veteran reported feeling jumpy, having problems with anger, and having difficulty with crowds, and stated that he became much more aggressive after his separation from service and that he occasionally had dreams about his experiences in service.  He stated that he became depressed after the deaths of his father and daughter, and that he took medication for these symptoms at that time.  He reported having close relationships with family and friends, and he denied a history of mental health hospitalizations or outpatient PTSD treatment.  In clinical evaluations, the examiner noted that the Veteran was appropriately groomed and dressed, was cooperative and alert, and showed normal speech and orientation.  His mood was euthymic and his form of thought was linear.  His perceptions and judgment appeared normal, and he denied suicidal ideation.  Psychological assessment results reflected a low frequency of PTSD-like symptoms that were not consistent with depression.

With regard to PTSD-specific symptomatology, the examiner opined that the Veteran did not reach the minimum diagnostic requirements for reported traumatic events under the DSM-IV criteria.  He did not show a high level of re-experiencing or avoidance symptoms as related to the reported in-service stressors, exhibiting only moderate distress.  He denied actively staying away from conversations about Vietnam.  In sum, the examiner concluded that, given the Veteran's interview responses and history, he "did not report all of the symptoms required for a full PTSD diagnosis as required from the DSM-IV-TR."  In addition, the Veteran's symptomatology did not appear to "systematically affect his functioning to the point of a diagnosis."

In November 2012, the Veteran underwent a psychiatric evaluation at the Salt Lake City Vet Center.  The evaluation consisted of a questionnaire regarding mental health symptoms, a patient history form, and an accompanying Vet Center "team leader" diagnosis of PTSD and chronic, moderate depression without supporting rationale.  In December 2012, the Vet Center team leader provided a somewhat more in-depth opinion asserting that the Veteran had been exposed to traumatic events in service.  The examiner specifically noted that while serving on the USS Black the Veteran's was "constantly at a battle station" and that he "constantly had small boats trying to attack the ship."  On one occasion, the Veteran's ship lost all power and floated towards shore, a combat area.  The examiner indicated that these traumatic events were "persistently experienced in one or more ways," and listed three general statements as examples ("recurrent and intrusive distressing recollections of events," "recurrent and distressing dreams of the events," and "intense psychological distress").  The examiner also noted that the Veteran experienced "persistent avoidance of stimuli associated with the trauma" and "persistent symptoms of increased arousal."  Notably, however, the examiner did not support these conclusions with specific observations and reasoning based on the Veteran's symptoms, instead providing only generally conclusory statements as to the Veteran's symptomatology.  Finally, the examiner noted that the Veteran's symptoms caused "clinically significant distress or impairment in social, occupational, or other important areas of functioning."  In support of this finding, the examiner asserted that the Veteran's symptoms caused him to socially "isolate" and stated that he selected a job where he didn't have to interact with other people.

At the outset, the Board notes that there is conflicting medical evidence regarding whether the Veteran has a current diagnosis of PTSD.  Specifically, the positive November 2012 and December 2012 PTSD diagnosis from the Salt Lake City Vet Center is in conflict with two separate negative diagnoses from October 2010.

The law is clear that it is the Board's duty to assess the credibility and probative value of evidence, and provided that it offers an adequate statement of reasons and bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995) (the Board may adopt a particular independent medical expert's opinion for its reasons and bases where the expert has fairly considered the material evidence of record).  The Board, however, is not free to reject medical evidence on the basis of its own unsubstantiated medical conclusions.  Flash v. Brown, 8 Vet. App. 332 (1995).  In addition, medical opinions are presumed competent in the absence of evidence to the contrary.  Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2009).

After weighing the evidence, the Board finds the two October 2010 psychiatric evaluations finding no current diagnosis of PTSD to be most probative, as both opinions are based on an in-depth clinical examination and a thorough review of the Veteran's social and medical history.  It is well-established that, when evaluating medical evidence, the Board considers evidence to be more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  To that end, both of the October 2010 evaluations include detailed notes of the Veteran's symptomatology, and draw conclusions based on specific applications of his symptoms and psychiatric history.

In contrast, the November 2012 and December 2012 Salt Lake City Vet Center evaluation's conclusions rely on broad generalities that are not grounded in the Veteran's symptomatology.  In this regard, while it may be assumed that the examiner relied on the Veteran's November 2012 questionnaire responses to ascertain his symptoms, the significance of these responses is unclear in the context of the PTSD and depression diagnoses, as the responses are not explicitly incorporated into a developed rationale.  For example, the examiner opined that the Veteran experienced "recurrent and intrusive distressing recollections of the events" in service, but there is no indication of the precise symptoms, or level of severity of those symptoms, upon which this conclusion is based.  Similarly, the examiner did not explain the causes of the Veteran's social isolation, nor did he discuss the significance of social isolation in the context of his PTSD.  The Board also notes that the November 2012 and December 2012 Vet Center evaluation did not obtain clinical findings relating to appearance, affect, focus, and judgment, among other areas, whereas the October 2010 findings included detailed observations on these matters.

In sum, the Board finds that the November 2012 and December 2012 Vet Center findings are outweighed by the two October 2010 evaluations finding no current diagnosis for PTSD.

The Board has also considered the lay evidence of record, in particular the numerous statements made by the Veteran (including during his December 2012 Board hearing) indicating in-service trauma and post-service psychiatric symptoms, as well as the numerous letters submitted by the Veteran from his time in Vietnam.  The Board has also considered the April 2010 letter provided by the Veteran's spouse, in which she testified to the Veteran's psychiatric symptoms since returning from Vietnam.  In this regard, the Board notes that while the Veteran and his spouse are competent to relate symptoms within the realm of their personal knowledge, such as the Veteran's emotions and feelings.  In addition, they are competent to relate what they have been told by an examiner.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Here, we accept that he is aware of the notation contained in a record that he has PTSD.  However, the probative of such lay/medical evidence is of no greater probative value than the opinion upon which it is based.  As noted above, the purported diagnoses of PTSD are of limited value and the lay evidence is equally of limited value.

Lastly, with respect to any other possible psychiatric disorder raised by the record, the Board notes that the objective medical evidence indicates that the Veteran has depression.  However, as the evidence shows no link between depression and the Veteran's service, service connection is not warranted.

During the October 2010 private psychiatric evaluation, the Veteran stated that his psychiatric symptoms began in 1999 when his father died, and continued since that time.  After a thorough evaluation, the examiner opined that the Veteran's symptoms were "best explained by his depression which accelerated after the death of his father and daughter."  No evidence was shown of a link between depression and service.  The October 2010 VA examination also indicated that the Veteran experienced depression as a result of his father and daughter's death, in 1999 and 2003, approximately three decades after his discharge from service.  The Veteran denied seeking treatment for depression or any other psychiatric symptoms prior to that time, and again, no evidence establishing a link to service was shown.  The November 2012 and December 2012 Salt Lake City Vet Center evaluation confirmed depression, but, as was previously discussed, this opinion was based on a limited rationale and is therefore of slight probative value.  In any event, the Salt Lake City Vet Center evaluation indicated no evidence establishing a link between the Veteran's depression and his service.  The Veteran has not asserted that he was diagnosed with depression or any other psychiatric disorder in service or, indeed, at any time prior to the late 1990s.

After weighing all the evidence, the Board finds the preponderance of the evidence is against the claim discussed above, and the benefit-of-the-doubt standard does not apply.  See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.


REMAND

After reviewing the claims file, including lay statements provided by the Veteran, the Board finds that the issue of entitlement to service connection for arthritis of the lumbar spine must be remanded so that a VA examination can be performed to determine the nature and likely etiology of this disability.

Post-treatment records show that the Veteran has received treatment for arthritis of the lumbar spine, including multiple surgeries of the lower back.  In addition, the Veteran contends that he began having problems with his lower back during service, where he claims to have hurt his back while lifting heavy objects on the USS Black.  Letters written during service indicate that he reported back problems in service, at one point getting a wooden board installed in his bunk.  While the record contains private medical evidence of lower back treatment, there are no medical opinions discussing whether the Veteran's arthritis is related to service.  Moreover, the record shows that no VA examinations have been performed to evaluate the nature and etiology of the Veteran's arthritis of the lumbar spine.  A VA examination is therefore warranted.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of his arthritis of the lumbar spine.

After reviewing the entire record, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's lumbar spine arthritis was incurred in or aggravated during service or within a year of separation, or was otherwise due to an event or incident of that service.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

2.  After completing all indicated development, the AOJ should readjudicate the claim  remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran a fully responsive supplemental statement of the case.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


